UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4483
MARCEL RANSOM,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                Catherine C. Blake, District Judge.
                        (CR-99-250-DKC)

                      Submitted: February 6, 2001

                       Decided: March 26, 2001

      Before WILKINS and NIEMEYER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Kenneth W. Ravenell, SCHULMAN, TREEM, KAMINKOW,
RAVENELL & GILDEN, Baltimore, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, James M. Trusty, Assistant
United States Attorney, Deborah Johnston, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.
2                     UNITED STATES v. RANSOM
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Marcel Ransom appeals his conviction for conspiracy to distribute
and possess with intent to distribute marijuana, possession with intent
to distribute marijuana, and felon in possession of a firearm. The dis-
trict court sentenced Ransom to concurrent sentences totaling 240
months. Finding no error, we affirm.

   As his first assignment of error, Ransom contends that the district
court abused its discretion in admitting, under Fed. R. Evid. 404(b),
the stipulation of his 1990 conviction for possession with intent to
distribute cocaine. Ransom argues that such evidence was not relevant
or probative of his intent in the present case. He further argues that
any probative value of the evidence of his prior conviction is substan-
tially outweighed by unfair prejudice. Because Ransom raises the
issue of the district court’s admission of the stipulation of his 1990
conviction for the first time on appeal, our review is for plain error.
United States v. Olano, 507 U.S. 725, 731-37 (1993); United States
v. Reedy, 990 F.2d 167, 168 n.2 (4th Cir. 1993).

   Evidence of other crimes is not admissible to prove bad character
or criminal propensity. Fed. R. Evid. 404(b). Such evidence is admis-
sible, however, to prove "motive, opportunity, intent, preparation,
plan, knowledge, identity, or absence of mistake or accident." Id.; see
United States v. Queen, 132 F.3d 991, 994 (4th Cir. 1997). Rule
404(b) is an inclusive rule, allowing evidence of other crimes or acts
except that which tends to prove only criminal disposition. Queen,
132 F.3d at 994-95; United States v. Rawle, 845 F.2d 1244, 1247 (4th
Cir. 1988).

   In the present case, the Government offered evidence of Ransom’s
prior conviction to prove a conspiracy, Ransom’s knowledge of the
presence of the marijuana found in his home, his intent to distribute
                       UNITED STATES v. RANSOM                         3
the drugs, and the absence of mistake. We find that the identical-state-
of-mind component of the charges increases the relevance of the prior
conviction, as in Queen, 132 F.3d at 997. Furthermore, as in United
States v. King, 768 F.2d 586, 588 (4th Cir. 1985), the evidence made
it "more likely that [the defendant] intended to distribute drugs and
was not an innocent friend of [a co-conspirator,] caught in the wrong
place at the wrong time." Id. Moreover, by pleading not guilty, Ran-
som placed his state of mind in issue, making his prior similar act
both relevant and necessary to the Government’s effort to prove a
conspiracy and Ransom’s possession and intent to possess and distrib-
ute drugs. United States v. Mark, 943 F.2d 444, 448 (4th Cir. 1991).

   No evidence exists in this case that the stipulation caused any jury
confusion or prejudice. Additionally, the court immediately cautioned
the jury against any misapplication of the evidence, instructing them
to consider the evidence of the prior conviction only as it related to
intent. Applying the criteria set forth in Queen, we conclude that the
district court did not err in admitting the stipulation of Ransom’s 1990
conviction for possession of cocaine with intent to distribute.

   Ransom next contends that the district court erred in ruling that the
Government could cross-examine him regarding an inculpatory state-
ment, the existence of which the Government unintentionally did not
disclose to him until after the trial began. The district court has broad
discretion in determining the proper remedy for a discovery violation.
Fed. R. Crim. Proc. 16; United States v. Ford, 986 F.2d 57, 59 (4th
Cir. 1993). We find that, as in Ford, the district court did not abuse
its discretion in ruling that it would allow the Government to use the
inculpatory statement during cross-examination had Ransom chosen
to testify.

   We affirm Ransom’s conviction and sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid in the decisional process.

                                                            AFFIRMED